Citation Nr: 0528547	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.   Entitlement to service connection for renal 
insufficiency secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for venous 
insufficiency, bilateral lower extremities, secondary to the 
service-connected diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Detroit, 
Michigan, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefits.


FINDINGS OF FACT

1.  The veteran's renal insufficiency is not etiologically 
related to the service-connected diabetes mellitus.  

2.  The veteran's venous insufficiency of the lower 
extremities is not etiologically related to the service-
connected diabetes mellitus.

3.  A chronic bilateral hearing loss disability resulting 
from service has not been demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's renal insufficiency is not proximately due 
to or the result of his service-connected diabetes mellitus.  
38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 5103A, 5103(a), 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310 (2004).

2.  The veteran's venous insufficiency of the lower 
extremities is not proximately due to or the result of his 
service-connected diabetes mellitus.  38 U.S.C.A. 
§ 38 U.S.C.A. §§ 1110, 5103A, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310 (2004).


3.  A chronic bilateral hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The veteran was sent a VCAA notice letter in July 2003.  This 
informed him of the evidence that was needed in order to 
substantiate his claims.  He was also told what evidence and 
information he should submit and what evidence and 
information VA would obtain in his behalf.  He was also told 
to submit any evidence that was relevant to his claims.  
Moreover, he was provided a statement of the case in May 2003 
which included the laws and regulations which implemented the 
provisions of the VCAA.  Therefore, it is found that VA's 
duty to notify and assist the veteran has been met and that 
the Board may proceed to the merits of the claims.

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

Renal insufficiency

Private treatment records showed that the veteran had mild 
nephropathy, which was diagnosed in March 2000.  His diabetes 
mellitus was noted to be under good control.

In August 2002, his private physician referred to his January 
2000 diagnosis of diabetes.  It was commented that his 
condition was complicated by mild diabetic nephropathy.

The veteran was examined by VA in December 2002.  Renal 
insufficiency was not found or diagnosed.  In June 2003, it 
was noted that his diabetes was complicated by diabetic 
nephropathy.  There was evidence of proteinuria.  It was 
noted that he needed to keep his diabetes and hypertension 
under control.

The veteran was examined by VA in October 2003.  The veteran 
was noted to have proteinuria since March 2000, for which he 
is taking an ACE inhibitor.  He denied any history of obvious 
kidney failure.  There was no history of frequent urinary 
tract infections, blood in the urine, or nephrolithiasis.  He 
had never been hospitalized for any kidney problems.  He 
stated that he would urinate 6 to 8 times a day and once at 
night.  His creatinine was 0.9.  The final diagnosis was 
proteinuria by history.  He had been taking an ACE inhibitor 
to prevent nephropathy since 2000.  The examination found no 
evidence of proteinuria or chronic renal insufficiency.  It 
was the examiner's opinion that the veteran's proteinuria was 
most likely related to his longstanding hypertension and to 
his Type II diabetes mellitus.

Venous insufficiency both lower extremities

There was no evidence of venous insufficiency in the service 
medical records.  The veteran's October 1969 preinduction 
examination and December 1971 separation examination were 
within normal limits.

In June 2000 Doppler studies were performed to assess his 
complaints of leg pain.  Mild aortoiliac occlusive disease 
was found. 

A private physician noted in June 2003 that the veteran had 
mild aortoiliac occlusive disease and venous insufficiency, 
which certainly could be contributed to by the combined 
influences of diabetes mellitus and his known history of 
hypercholesterolemia.  

The veteran was examined by VA in October 2003.  His 
extremities showed no cyanosis or clubbing, and minimal edema 
of both lower legs and feet.  The Homan's sign was negative 
bilaterally.  His peripheral pulses were fairly well felt in 
both lower extremities.  There were no bruits and no chronic 
venous stasis changes.  There was no cellulitis, ulcers, or 
gangrene.  His toenails were yellowish and thick.  
Sensations, including monofilament touch sensations, were 
intact on both sides.  The Tinel's and Phalen's signs were 
negative.  No focal neurological signs were demonstrated.  
The diagnosis was chronic venous insufficiency of both lower 
extremities, by history.  The examiner opined that it was not 
likely related to the service-connected diabetes mellitus.

Bilateral hearing loss

The veteran's service medical records show no complaint of or 
treatment for a bilateral hearing loss.  The October 1969 
preinduction examination and the December 1971 separation 
examination both noted that his hearing was within normal 
limits.
A February 2002 private examination noted a hearing loss.  In 
October 2002, the veteran's wife indicated that the veteran's 
hearing had been normal before his service and that he had 
trouble hearing ever since his return.

VA examined the veteran in December 2002.  On the authorized 
audiological evaluation in, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
70
65
LEFT
20
15
40
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  He was 
diagnosed with moderate high frequency hearing loss.  The 
examiner then stated that "[b]oth entrance and discharge 
audiograms show normal hearing.  Therefore, hearing loss is 
not likely related to his military service."

The veteran then submitted various statements from his family 
and friends, including his son, who is an emergency room 
doctor.  They all stated that his hearing had been normal 
prior to service and that it had been a problem ever since 
his return.  His son rendered his opinion that his hearing 
loss was related to many things, including noise exposure in 
service.  

Analysis

Renal insufficiency

After a careful review of the evidence of record, it is found 
that entitlement to service connection for renal 
insufficiency as secondary to the service-connected diabetes 
mellitus is not warranted.  The veteran has been diagnosed 
with proteinuria by history; he is also noted to be taking an 
ACE inhibitor to prevent nephropathy.  However, the October 
2003 VA examination did not find any evidence of chronic 
renal insufficiency and opined that the proteinuria was most 
likely due to his longstanding hypertension and not to his 
diabetes mellitus.  Therefore, it cannot be found that the 
veteran has chronic renal insufficiency related to his 
service-connected diabetes mellitus.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for renal insufficiency as secondary to the 
service-connected diabetes mellitus.

Venous insufficiency

After a careful review of the evidence of record, it is found 
that entitlement to service connection for venous 
insufficiency of the lower extremities as secondary to the 
service-connected diabetes mellitus is not warranted.  The 
evidence of record clearly indicates that the veteran has 
been diagnosed with venous insufficiency of the lower 
extremities.  However, a VA examination conducted in October 
2003 contained an opinion, which is not controverted by any 
other evidence of record, that the veteran's venous 
insufficiency was not related to the service-connected 
diabetes mellitus.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for venous insufficiency of the lower extremities.

Bilateral hearing loss

After a careful review of the evidence of record, it is found 
that service connection for a bilateral hearing loss is not 
warranted.  Significantly, the audiograms conducted in 
service showed normal hearing.  The veteran never made any 
complaints in service about any trouble with his hearing.  He 
has submitted several statements from family and friends 
which indicated that his hearing was normal before service 
and was decreased afterwards.  His son, an emergency room 
physician, stated his professional opinion that his father's 
hearing loss was due to many causes, including his exposure 
to noise in service.  However, there is no indication that 
the veteran's son was an audiologist.  However, a VA 
audiological examination that was conducted in December 2002 
which, while finding the presence of a bilateral hearing 
loss, found that the veteran's hearing loss was not likely 
related to his service.  Therefore, based on this evidence, 
it cannot be found that service connection for a bilateral 
hearing loss is justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss.


ORDER

Entitlement to service connection for renal insufficiency as 
secondary to the service-connected diabetes mellitus is 
denied.  

Entitlement to service connection for venous insufficiency of 
the lower extremities as secondary to the service-connected 
diabetes mellitus is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


